 



Exhibit 10.1
INTERCONTINENTALEXCHANGE, INC.
EMPLOYMENT AGREEMENT
FOR
DAVID S. GOONE
     This is an Employment Agreement entered into between
IntercontinentalExchange, Inc., a Delaware corporation, or “INTCX”, and DAVID S.
GOONE, or “Executive”, the terms and conditions of which are as follows:
§ 1. TERM OF EMPLOYMENT
     1.1. Initial Term. Subject to the terms and conditions set forth in this
Employment Agreement, INTCX agrees to employ Executive and Executive agrees to
be employed by INTCX for an initial term of three (3) years, which initial term
shall start on the date this Employment Agreement is signed on behalf of INTCX
and shall end on the third anniversary of such date. INTCX and Executive further
agree that such initial term shall be subject to extensions in accordance with
the rules set forth in § 1.2.
     1.2. Extensions.
          (a) General Rule. The initial term of this Employment Agreement as set
forth in § 1.1 shall be extended every six (6) months so that the remaining term
of this Employment Agreement is never more than three (3) years or less than two
and one half (2 1/2) years unless INTCX or Executive delivers written notice to
the other before the effective date of any such extension that there will be no
such extension, in which event there will be no extension and no further
extensions of such initial term.
          (b) Effective Date for Extensions.
(1) First Effective Date. The first effective date for an extension described in
§ 1.2(a) shall be the last day of the six (6) month period which starts on the
date INTCX signs this Employment Agreement.
(2) Second Effective Date. The second effective date for an extension described
in § 1.2(a) shall be the first anniversary of the date INTCX signs this
Employment Agreement.
(3) Subsequent Effective Dates. Starting with the second effective date for an
extension described in § 1.2(a) there shall be two effective dates for
extensions in each year, one of which shall be the second effective date for
extensions or an anniversary of such date and the other of which shall be an
anniversary of the first effective date for extensions.

 



--------------------------------------------------------------------------------



 



          (c) Extensions. If the initial term is extended on the effective date
for an extension under § 1.2(b), the extension shall be for period required to
extend the remaining term of this Employment Agreement to three (3) years.
     1.3. Term. The initial term described in § 1.1 plus any extension of such
initial term under § 1.2 shall be referred to in this Employment Agreement as
the “Term”.
§ 2. TITLE, DUTIES AND RESPONSIBILITIES AND POWERS AND WORK SITE
     2.1. Title. Executive’s title initially shall be Senior Vice President,
Chief Strategic Officer.
     2.2. Duties and Responsibilities and Powers. Executive’s duties and
responsibilities and powers shall be those commensurate with Executive’s
position that are set from time to time by INTCX’s Chief Executive Officer, and
Executive shall report exclusively to and shall be accountable exclusively to
INTCX’s Chief Executive Officer. Executive shall undertake to perform all
Executive’s duties and responsibilities and exercise all Executive’s powers in
good faith and on a full-time basis during INTCX’s normal work week for senior
executives and shall at all times act in the course of Executive’s employment
under this Employment Agreement in the best interest of INTCX.
     2.3. Primary Work Site. Executive’s primary work site for the Term shall be
at INTCX’s headquarters in Chicago, Illinois. However, Executive shall undertake
such travel away from Executive’s primary work site and shall work from such
temporary work sites as necessary or appropriate to fulfill Executive’s duties
and responsibilities and exercise Executive’s powers under the terms of this
Employment Agreement.
     2.4. Outside Activities. Executive shall have the right to continue to
serve on the board of directors of those business, civic and charitable
organizations on which Executive is serving on the date INTCX signs this
Employment Agreement as long as doing so has no significant and adverse affect
on the performance of Executive’s duties and responsibilities or the exercise of
Executive’s powers under this Employment Agreement. Executive shall not serve on
any other boards of directors and shall not provide services (whether as an
employee or independent contractor) to any for-profit organization on or after
the date INTCX signs this Employment Agreement absent the written consent of the
Chairman of the Compensation Committee of INTCX’s Board of Directors.
§ 3. COMPENSATION AND BENEFITS
     3.1. Base Salary. Executive’s initial base salary shall be $460,000 per
year, which base salary shall be payable in accordance with INTCX’s standard
payroll practices and policies for senior executives and shall be subject to
such withholdings as required by law or as otherwise permissible under such
practices or policies. Executive’s base salary shall be subject to annual review
and periodic increases as determined by the Compensation Committee of INTCX’s
Board of Directors or, at the discretion of such Board of Directors, the Board
of Directors as a whole.

- 2 -



--------------------------------------------------------------------------------



 



     3.2. Annual Bonus. Executive during the Term shall be eligible to receive
an annual bonus each year, and such bonus, if any, shall be determined in
accordance with a plan adopted and approved by the Compensation Committee of
INTCX’s Board of Directors or, at the direction of such Board of Directors, the
Board of Directors as a whole. Each such bonus shall be reasonable in light of
the contribution made by Executive for such year in relation to the
contributions made and bonuses paid other senior INTCX executives for such year.
     3.3. Stock Options. Executive shall be eligible for grants of restricted
stocks or options to purchase stock of INTCX when and as recommended by the
Compensation Committee of INTCX’s Board of Directors or, at the discretion of
such Board of Directors, the Board of Directors as a whole. The number of shares
subject to each such restricted stock grant or stock option grant shall be
reasonable in light of the contribution made, or expected to be made, by
Executive for the period for which such grant is made in relation to the number
of shares subject to the grants made to other senior INTCX executives based on
the contributions made, or expected to be made, by such to other senior INTCX
executives for such period.
     3.4. Employee Benefit Plans, Programs and Policies. Executive shall be
eligible to participate in the employee benefit plans, programs and policies
maintained by INTCX for similarly situated senior executives in accordance with
the terms and conditions to participate in such plans, programs and policies as
in effect from time to time.
     3.5. Vacation and Other Similar Benefits. Executive shall accrue at least
four (4) weeks of vacation during each successive one year period in the Term,
which vacation time shall be taken subject to such terms and conditions as set
forth in INTCX’s executive vacation policy as in effect from time to time.
Executive in addition shall have such paid holidays, sick leave and personal and
other time off as called for under INTCX’s standard policies and practices for
executives with respect to paid holidays, sick leave and personal and other time
off.
     3.6. Business Expenses. Executive shall have a right to be reimbursed for
Executive’s reasonable and appropriate business expenses which Executive
actually incurs in connection with the performance of Executive’s duties and
responsibilities under this Employment Agreement in accordance with INTCX’s
expense reimbursement policies and procedures for its senior executives.
§ 4. TERMINATION OF EMPLOYMENT
     4.1. General. INTCX shall have the right to terminate Executive’s
employment at any time, and Executive shall have the right to resign at any
time. However, any notice to the effect that there will be no extension of this
Employment Agreement pursuant to § 1.2 shall not constitute a termination of
Executive’s employment or a resignation by Executive under § 4 of this
Employment Agreement.

- 3 -



--------------------------------------------------------------------------------



 



     4.2. Termination By INTCX Other Than For Cause Or Disability Or By
Executive For Good Reason.
     (a) Before a Change in Control. If INTCX terminates Executive’s employment
other than for Cause (as defined in § 4.2(c)) or a Disability (as defined in §
4.2(d)) before the Effective Date (as defined in § 4.2(e)(1)) of a Change in
Control (as defined in § 4.2(e)(2)) or Executive resigns for Good Reason (as
defined in § 4.2(f)) before such an Effective Date, INTCX (in lieu of any
severance pay under any severance pay plans, programs or policies) shall
(subject to applicable withholdings)
     (1) continue to pay Executive’s base salary as in effect on the date
Executive’s employment terminates for the remainder of the Term in accordance
with § 3.1,
     (2) pay Executive an annual bonus in cash as if Executive had remained
employed until the end of the Term in accordance with INTCX’s annual bonus
payment practices in effect before Executive’s termination of employment, which
annual bonus shall equal Executive’s target bonus for the year in which
Executive’s employment terminates or the last annual bonus paid to Executive by
INTCX, whichever is greater,
     (3) with respect to restricted stock or options to purchase INTCX stock
which are granted to Executive after the date INTCX signs this Employment
Agreement, (a) accelerate Executive’s right to exercise 100% of such restricted
stock or options so that Executive has the right to exercise 100% of such
restricted stock or options on the date Executive’s employment terminates and
(b) treat Executive as if Executive had remained employed by INTCX until the end
of the Term so that the time period over which Executive has the right to
exercise such restricted stock or options shall be the same as if there had been
no termination of Executive’s employment until the end of the Term,
     (4) (a) continue to make available coverage under the plans, programs and
policies described in § 3.4 which provide healthcare, life insurance and
accidental death and dismemberment benefits under which Executive was covered
immediately before Executive’s employment terminated as if Executive had
remained employed by INTCX for the Welfare Benefit Continuation Period (as
defined in § 4.2(a)(4)(c)) or, if INTCX determines that continuing such coverage
would be impracticable or undesirable, reimburse Executive for purchasing
comparable coverage or, at Executive’s election, pay Executive an allowance for
the remainder of the Welfare Benefit Continuation Period in lieu of reimbursing
Executive for purchasing comparable coverage if Executive determines that
purchasing comparable coverage would be impracticable or undesirable, and

- 4 -



--------------------------------------------------------------------------------



 



          (b) (1) make available to Executive at the end of the Welfare Benefit
Continuation Period whatever health care continuation coverage INTCX would have
been required under applicable law to make available to Executive with respect
to such plans, programs and policies for the period which would have been
required under applicable law if Executive actually had remained employed by
INTCX until the end of the Welfare Benefit Continuation Period or (2) either
(A) reimburse Executive for Executive’s cost to purchase comparable health care
coverage for such period to the extent that such cost exceeds the premium then
charged by INTCX for the health care continuation coverage described in §
4.2(a)(4)(b)(1) if INTCX determines that making such continuation coverage
available for such period would be impracticable or undesirable or, at
Executive’s election, (B) pay Executive an allowance for such period in lieu of
reimbursing Executive for purchasing comparable coverage for such period if
Executive determines that purchasing comparable coverage would be impracticable
or undesirable, where
          (c) the term “Welfare Benefit Continuation Period” means the two year
period which starts on the date Executive’s employment terminates under this
Employment Agreement or the period which starts on the date Executive’s
employment terminates under this Employment Agreement and ends on the last day
of the Term, whichever period is shorter, and
     (5) make one or, if necessary, more than one Gross Up Payment (as described
in and paid in accordance with § 4.2(g)) to Executive.
     (b) After a Change of Control. If Executive resigns for Good Reason after
the Effective Date of a Change in Control or INTCX terminates Executive’s
employment (other than for Cause or a Disability) after the Effective Date of a
Change of Control, INTCX (in lieu of any severance pay under any severance pay
plans, programs or policies) shall (subject to applicable withholdings)
     (1) make a lump sum cash payment to Executive equal to three (3) times
Executive’s base salary as in effect on the date Executive’s employment
terminates,
     (2) make a lump sum cash payment to Executive equal to three (3) times the
target bonus set for Executive for the year in which Executive’s employment
terminates or, if greater, the last annual bonus paid to Executive by INTCX,
     (3) (a) accelerate Executive’s right to exercise 100% of the options
granted to Executive at any time after the date INTCX signs this Employment
Agreement so that Executive has the right to exercise 100% of such options on
the date Executive’s employment terminates, and

- 5 -



--------------------------------------------------------------------------------



 



          (b) treat Executive as if Executive had remained employed by INTCX
until the end of the three (3) year period which starts on the date Executive’s
employment terminates so that the time period over which Executive has the right
to exercise such options shall be the same as if there had been no termination
of Executive’s employment until the end of such three (3) year period,
     (4) (a) continue to make available coverage under the plans, programs and
policies described in § 3.4 which provide healthcare, life insurance and
accidental death and dismemberment benefits under which Executive was covered
immediately before Executive’s employment terminated as if Executive had
remained employed by INTCX until the end of the Welfare Benefit Continuation
Period (as defined in § 4.2(a)(4)(c)) or, if INTCX determines that continuing
such coverage would be impracticable or undesirable, reimburse Executive for
purchasing comparable coverage or, at Executive’s election, pay Executive an
allowance for the remainder of the Welfare Benefit Continuation Period in lieu
of reimbursing Executive for purchasing comparable coverage if Executive
determines that purchasing comparable coverage would be impracticable or
undesirable, and
          (b) (1) make available to Executive at the end of the Welfare Benefit
Continuation Period whatever health care continuation coverage INTCX would have
been required under applicable law to make available to Executive with respect
to such plans, programs and policies for the period which would have been
required under applicable law if Executive actually had remained employed by
INTCX until the end of the Welfare Benefit Continuation Period or (2) either
(A) reimburse Executive for Executive’s cost to purchase comparable health care
coverage for such period to the extent that such cost exceeds the premium then
charged by INTCX for the health care continuation coverage described in §
4.2(b)(4)(b)(1) if INTCX determines that making such continuation coverage
available for such period would be impracticable or undesirable or, at
Executive’s election, (B) pay Executive an allowance for such period in lieu of
reimbursing Executive for purchasing comparable coverage for such period if
Executive determines that purchasing comparable coverage would be impracticable
or undesirable, and
     (5) make one or, if necessary, more than one, Gross Up Payment (as
described in and paid in accordance with § 4.2(g)) to Executive; provided,
however
     (6) Executive shall have a right (in lieu of any payments and benefits
called for under § 4.2(a)) to all the payments and benefits called for under
this § 4.2(b) if Executive resigns for Good Reason or INTCX terminates
Executive’s employment (other than for Cause or a Disability)

- 6 -



--------------------------------------------------------------------------------



 



during the ninety (90) day period ending on the Effective Date of a Change of
Control.
     (c) Cause. The term “Cause” as used in this Employment Agreement shall
(subject to § 4.2(c)(5)) mean:
     (1) Executive is convicted of, pleads guilty to, or confesses or otherwise
admits to any felony or any act of fraud, misappropriation or embezzlement;
     (2) Executive knowingly engages in any act or course of conduct or
knowingly fails to engage in any act or course of conduct (a) which is
reasonably likely to adversely affect INTCX’s right or qualification under
applicable laws, rules or regulations to serve as an exchange or other form of a
marketplace for trading commodities or (b) which violates the rules of any
exchange or market on which INTCX effects trades (or at such time is actively
contemplating effecting trades) and which is reasonably likely to lead to a
denial of INTCX’s right or qualification to effect trades on such exchange or
market;
     (3) There is any act or omission by Executive involving malfeasance or
gross negligence in the performance of Executive’s duties and responsibilities
under § 2 or the exercise of Executive’s powers under § 2 to the material
detriment of INTCX; or
     (4) (a) Executive breaches any of the provisions of § 5 or (b) Executive
violates any provision of any code of conduct adopted by INTCX which applies to
Executive and any other INTCX employees if the consequence to such violation for
any employee subject to such code of conduct ordinarily would be a termination
of his or her employment by INTCX; provided, however,
     (5) No such act or omission or event shall be treated as “Cause” under this
Employment Agreement unless (a) Executive has been provided a detailed, written
statement of the basis for INTCX’s belief such act or omission or event
constitutes “Cause” and an opportunity to meet with INTCX’s Board of Directors
(together with Executive’s counsel if Executive chooses to have Executive’s
counsel present at such meeting) after Executive has had a reasonable period in
which to review such statement and, if the act or omission or event is one which
can be cured by Executive, Executive has had at least a thirty (30) day period
to take corrective action and (b) INTCX’s Board of Directors after such meeting
(if Executive exercises Executive’s right to have a meeting) and after the end
of such thirty (30) day correction period (if applicable) determines reasonably
and in good faith and by the affirmative vote of at least a majority or, after
the Effective Date of a Change in Control, at least three fourths of the members
of such Board of Directors then in office at a meeting called and held for such
purpose that “Cause” does exist under this Employment Agreement; provided,
however, if Executive is a member of such Board of Directors, Executive shall
have no right to participate in such vote, and the number of members needed to
constitute a majority of, or three fourths of, whichever is applicable, the
members of such Board of Directors shall be determined without counting
Executive as a member of such Board of Directors.

- 7 -



--------------------------------------------------------------------------------



 



     (d) Disability. The term “Disability” as used in this Employment Agreement
means any physical or mental condition which renders Executive unable even with
reasonable accommodation by INTCX to perform the essential functions of
Executive’s job for at least a one hundred and eighty (180) consecutive day
period and which makes Executive eligible to receive benefits under INTCX’s long
term disability plan as of the date that Executive’s employment terminates.
     (e) Effective Date and Change in Control.
(1) The term “Effective Date” as used in this Employment Agreement means either
the date which includes the “closing” (as such term is commonly understood in
the United States) of the transaction which makes a Change in Control effective
if the Change in Control is made effective through a transaction which has such
a “closing” or the earliest date a Change in Control is reported in accordance
with any applicable law, regulation, rule or common practice as effective to any
government or any agency of any government or to any exchange or market in which
INTCX effects any trades if the Change in Control is made effective other than
through a transaction which has such a “closing”.
(2) The term “Change in Control” as used in this Employment Agreement means the
occurrence of any of the following events:
(A) any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
1934 Act), is or becomes the beneficial owner (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of securities representing 30% or more of
the combined voting power of the then outstanding securities of INTCX eligible
to vote for the election of the members of INTCX’s Board of Directors unless
(1) such person is INTCX or any subsidiary of INTCX, (2) such person is an
employee benefit plan (or a trust which is a part of such a plan) which provides
benefits exclusively to, or on behalf of, employees or former employees of INTCX
or a subsidiary of INTCX, (3) such person is an underwriter temporarily holding
such securities pursuant to an offering of such securities, (4) such person is
Executive, an entity controlled by Executive or a group which includes Executive
or (5) such person acquired such securities in a Non-Qualifying Transaction (as
defined in § 4.2(e)(2)(D));
(B) during any period of two consecutive years or less beginning after the
closing date of the initial public offering of the common stock of INTCX,
individuals who at the beginning of such period constitute the Board of
Directors of INTCX cease, for any reason, to constitute at least a majority of
such Board of Directors, unless the election or nomination for election of each
new director was

- 8 -



--------------------------------------------------------------------------------



 



approved by at least two-thirds of the directors then still in office who were
directors at the beginning of the period (either by a specific vote of such
directors or by the approval of the INTCX proxy statement in which each such
individual is named as a nominee for a director without written objection to
such nomination by such directors); provided, however, that no individual
initially elected or nominated as a director of INTCX as a result of an actual
or threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board of Directors of INTCX shall be deemed to be
approved;
(C) any dissolution or liquidation of INTCX or any sale or the disposition of
50% or more of the assets or business of INTCX, or
(D) the consummation of any reorganization, merger, consolidation or share
exchange or similar form of corporate transaction involving INTCX unless (1) the
persons who were the beneficial owners of the outstanding securities eligible to
vote for the election of the members of INTCX’s Board of Directors immediately
before the consummation of such transaction hold more than 60% of the voting
power of the securities eligible to vote for the members of the board of
directors of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (2) the number of
the securities of such successor or survivor corporation representing the voting
power described in § 4.2(e)(2)(D)(1) held by the persons described in §
4.2(e)(2)(D)(1) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned the outstanding securities eligible to
vote for the election of the members of INTCX’s Board of Directors immediately
before the consummation of such transaction, provided (3) the percentage
described in § 4.2(e)(2)(D)(1) of the securities of the successor or survivor
corporation and the number described in § 4.2(e)(2)(D)(2) of the securities of
the successor or survivor corporation shall be determined exclusively by
reference to the securities of the successor or survivor corporation which
result from the beneficial ownership of shares of common stock of INTCX by the
persons described in § 4.2(e)(2)(D)(1) immediately before the consummation of
such transaction (any transaction which satisfies all of the criteria specified
in (1), (2) and (3) above shall be deemed to be a “Non-Qualifying Transaction”);
Notwithstanding the foregoing, the initial public offering of the common stock
of INTCX shall in no event constitute a Change in Control under this Employment
Agreement.

- 9 -



--------------------------------------------------------------------------------



 



     (f) Good Reason. The term “Good Reason” as used in this Employment
Agreement shall (subject to § 4.2(f)(6)) mean:
     (1) there is a material reduction or, after the Effective Date of a Change
in Control, any reduction in Executive’s base salary under § 3.1 or there is a
material reduction or, after the Effective Date of a Change in Control, any
reduction in Executive’s opportunity to receive any annual bonus and stock
option grants without Executive’s express written consent;
     (2) there is a material reduction or, after the Effective Date of a Change
in Control, any reduction in the scope, importance or prestige of Executive’s
duties, responsibilities or powers at INTCX or Executive’s reporting
relationships with respect to who reports to Executive and whom Executive
reports to at INTCX without Executive’s express written consent;
     (3) INTCX transfers Executive’s primary work site from Executive’s primary
work site on the date INTCX signs this Employment Agreement or, if Executive
subsequently consents in writing to such a transfer under this Employment
Agreement, from the primary work site which was the subject of such consent, to
a new primary work site which is more than thirty (30) miles (measured along a
straight line) from Executive’s then current primary work site unless such new
primary work site is closer (measured along a straight line) to Executive’s
primary residence than Executive’s then current primary work site;
     (4) INTCX after the Effective Date of a Change in Control changes
Executive’s job title or fails to continue to make available to Executive the
same or equivalent plans, programs and policies pursuant to § 3.4 as made
available before such Effective Date absent Executive’s express written consent;
     (5) there is a material breach or, after the Effective Date of a Change in
Control, any breach of this Employment Agreement by INTCX; provided, however,
     (6) No such act or omission shall be treated as “Good Reason” under this
Agreement unless
     (a) (1) Executive delivers to the Chairman of INTCX’s Board of Directors a
detailed, written statement of the basis for Executive’s belief that such act or
omission constitutes Good Reason, (2) Executive delivers such statement before
the later of (A) the end of the ninety (90) day period which starts on the date
there is an act or omission which forms the basis for Executive’s belief that
Good Reason exists or (B) the end of the period mutually agreed upon for
purposes of this § 4.2(f)(6)(a)(2)(B) in writing by Executive and the Chairman
of INTCX’s Board of Directors, (3) Executive gives such Board of Directors a
thirty (30) day period after the delivery of such statement to cure the basis
for

- 10 -



--------------------------------------------------------------------------------



 



such belief and (4) Executive actually submits Executive’s written resignation
to the Chairman of INTCX’s Board of Directors during the sixty (60) day period
which begins immediately after the end of such thirty (30) day period if
Executive reasonably and in good faith determines that Good Reason continues to
exist after the end of such thirty (30) day period, or
     (b) INTCX states in writing to Executive that Executive has the right to
treat any such act or omission as Good Reason under this Employment Agreement
and Executive resigns during the sixty (60) day period which starts on the date
such statement is actually delivered to Executive; and
     (7) If Executive consents in writing to any reduction described in §
4.2(f)(1) or § 4.2(f)(2), to any transfer described in § 4.2(f)(3) or to any
change or failure described in § 4.2(f)(4) in lieu of exercising Executive’s
right to resign for Good Reason and delivers such consent to the Chairman of
INTCX’s Board of Directors, the date such consent is so delivered thereafter
shall be treated under this definition as the Effective Date of a Change in
Control for purposes of determining whether Executive subsequently has Good
Reason under this Employment Agreement to resign as a result of any such
subsequent reduction, transfer or change or failure.
     (g) Gross Up Payment. The term “Gross Up Payment” as used in this
Employment Agreement shall mean a payment to or on behalf of Executive which
shall be sufficient to pay (1) 100% of any excise tax described in this §4.2(g),
(2) 100% of any federal, state and local income tax and social security and
other employment tax on the payment made to pay such excise tax as well as any
additional taxes on such payment and (3) 100% of any interest or penalties
assessed by the Internal Revenue Service on Executive which are related to the
timely payment of such excise tax (unless such interest or penalties are
attributable to Executive’s willful misconduct or gross negligence with respect
to such timely payment). A Gross Up Payment shall be made by INTCX promptly
after either INTCX or INTCX’s independent accountants determine that any
payments and benefits called for under this Employment Agreement together with
any other payments and benefits made available to Executive by INTCX and any
other person will result in Executive’s being subject to an excise tax under §
4999 of the Internal Revenue Code of 1986, as amended (which shall be referred
to in this § 4.2(g) as the “Code”) or such an excise tax is assessed against
Executive as a result of any such payments and other benefits if Executive takes
such action (other than waiving Executive’s right to any payments or benefits in
excess of the payments or benefits which Executive has expressly agreed to waive
under this § 4.2(g)) as INTCX reasonably requests under the circumstances to
mitigate or challenge such excise tax; provided, however, if INTCX or INTCX’s
independent accountants make the determination described in this § 4.2(g) and,
further, determine that Executive will not be subject to any such excise tax if
Executive waives Executive’s right to receive a part of such payments or
benefits and such part does not exceed $25,000, Executive shall irrevocably
waive Executive’s right to receive such part if an independent accountant or
lawyer retained by Executive and paid by INTCX agrees with the determination
made by

- 11 -



--------------------------------------------------------------------------------



 



INTCX or INTCX’s independent accountants with respect to the effect of such
reduction in payments or benefits. Any determinations under this §4.2(g) shall
be made in accordance with § 280G of the Code and any applicable related
regulations (whether proposed, temporary or final) and any related Internal
Revenue Service rulings and any related case law and, if INTCX reasonably
requests that Executive take action to mitigate or challenge, or to mitigate and
challenge, any such tax or assessment (other than waiving Executive’s right to
any payments or benefits in excess of the payments or benefits which Executive
has expressly agreed to waive under this §4.2(g)) and Executive complies with
such request, INTCX shall provide Executive with such information and such
expert advice and assistance from INTCX’s independent accountants, lawyers and
other advisors as Executive may reasonably request and shall pay for all
expenses incurred in effecting such compliance and any related fines, penalties,
interest and other assessments.
     4.3. Termination By INTCX For Cause or By Executive Other Than For Good
Reason. If INTCX terminates Executive’s employment for Cause or Executive
resigns other than for Good Reason, INTCX’s only obligation to Executive under
this Employment Agreement shall (subject to applicable withholdings) be to pay
Executive’s base salary and annual bonus, if any, which were due and payable on
the date Executive’s employment terminated and to reimburse Executive for
expenses Executive had already incurred and which would have otherwise been
reimbursed but for such termination of employment.
     4.4. Termination for Disability or Death.
     (a) General. INTCX shall have the right to terminate Executive’s employment
on or after the date Executive has a Disability, and Executive’s employment
shall terminate at Executive’s death.
     (b) Base Salary and Bonus. If Executive’s employment terminates under this
§ 4.4, INTCX’s only obligation under this Employment Agreement shall (subject to
applicable withholdings) be (1) to pay Executive or, if Executive dies,
Executive’s estate the base salary and annual bonus, if any, which were due and
payable on the date Executive’s employment terminated and (2) to reimburse
Executive or, if Executive dies, Executive’s estate for any expenses which
Executive had already incurred and which would have otherwise been reimbursed
but for such termination of employment.
     4.5. Benefits at Termination of Employment. Executive upon Executive’s
termination of employment shall have the right to receive any benefits payable
under INTCX’s employee benefit plans, programs and policies which Executive
otherwise has a nonforfeitable right to receive under the terms of such plans,
programs and policies independent of Executive’s rights under this Employment
Agreement; however, if a payment is made to Executive under § 4.2(a) or §
4.2(b), such payment shall be in lieu of any severance pay under any severance
pay plan, program or policy.
§ 5. COVENANTS BY EXECUTIVE

- 12 -



--------------------------------------------------------------------------------



 



     5.1. INTCX Property.
     (a) General. Executive upon the termination of Executive’s employment for
any reason or, if earlier, upon INTCX’s request shall promptly return all
Property (as defined in § 5.1(b)) which had been entrusted or made available to
Executive by INTCX and, if any copy of any such Property was made by, or for,
Executive, each and every copy of such Property.
     (b) Property. The term “Property” means records, files, memoranda, tapes,
computer disks, reports, price lists, customer lists, drawings, plans, sketches,
keys, computer hardware and software, cellular telephones, credit cards, access
cards, identification cards, personal data assistants and the like, company cars
and other tangible personal property of any kind or description.
     5.2. Trade Secrets.
     (a) General. Executive agrees that Executive will hold in a fiduciary
capacity for the benefit of INTCX and each of its affiliates, and will not
directly or indirectly use or disclose to any person not authorized by INTCX,
any Trade Secret (as defined in § 5.2(b)) of INTCX or its affiliates that
Executive may have acquired (whether or not developed or compiled by Executive
and whether or not Executive is authorized to have access to such information)
during the term of, and in the course of, or as a result of Executive’s
employment by INTCX or its affiliates for so long as such information remains a
Trade Secret.
     (b) Trade Secret. The term “Trade Secret” for purposes of this Employment
Agreement means information, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers that
(a) derives economic value, actual or potential, from not being generally known
to, and not being generally readily ascertainable by proper means by, other
persons who can obtain economic value from its disclosure or use and (b) is the
subject of reasonable efforts by INTCX and its affiliates to maintain its
secrecy.
     (c) Additional Rights. This § 5.2 is intended to provide rights to INTCX
and its affiliates which are in addition to, not in lieu of, those rights INTCX
and its affiliates have under the common law or applicable statutes for the
protection of trade secrets.
     5.3. Confidential Information.
     (a) General. Executive while employed under this Employment Agreement and
thereafter during the Restricted Period (as defined in § 5.4) shall hold in a
fiduciary capacity for the benefit of INTCX and its affiliates, and shall not
directly or indirectly use or disclose to any person not authorized by INTCX,
any Confidential Information (as defined in § 5.3(b)) of INTCX or its affiliates
that Executive may have acquired (whether or not developed or compiled by

- 13 -



--------------------------------------------------------------------------------



 



Executive and whether or not Executive is authorized to have access to such
information) during the term of, and in the course of, or as a result of
Executive’s employment by INTCX or its affiliates.
     (b) Confidential Information. The term “Confidential Information” for
purposes of this Employment Agreement means any secret, confidential or
proprietary information possessed by INTCX or its affiliates relating to their
businesses, including, without limitation, customer lists, details of client or
consultant contracts, current and anticipated customer requirements, pricing
policies, price lists, market studies, business plans, operational methods,
marketing plans or strategies, product development techniques or flaws, computer
software programs (including object codes and source codes), data and
documentation, data, base technologies, systems, structures and architectures,
inventions and ideas, past, current and planned research and development,
compilations, devices, methods, techniques, processes, future business plans,
licensing strategies, advertising campaigns, financial information and data,
business acquisition plans and new personnel acquisition plans (not otherwise
included in the definition of a Trade Secret under this Employment Agreement)
that has not become generally available to the public by the act of one who has
the right to disclose such information without violating any right of INTCX or
its affiliates.
     (c) Additional Rights. This § 5.3 is intended to provide rights to INTCX
and its affiliates which are in addition to, not in lieu of, those rights INTCX
and its affiliates have under the common law or applicable statutes for the
protection of confidential information.
     5.4. Restricted Period. The term “Restricted Period” for purposes of this
Employment Agreement shall mean the remainder of the Term without regard to the
reason for Executive’s termination of employment.
     5.5. Nonsolicitation of Customers or Employees.
     (a) Customers. Executive, while employed under this Employment Agreement
and thereafter during the Restricted Period, shall not, on Executive’s own
behalf or on behalf of any person, firm partnership, association, corporation or
business organization, entity or enterprise, call on or solicit for the purpose
of competing with INTCX or its affiliates any customers of INTCX or its
affiliates with whom Executive had contact, knowledge, or association at any
time during Executive’s employment with INTCX or its affiliates, or with respect
to the Restricted Period, at any time during the twenty-four (24) month period
immediately preceding the beginning of the Restricted Period.
     (b) Employees. Executive, while employed under this Employment Agreement
and thereafter during the Restricted Period, shall not, either directly or
indirectly, call on, solicit or attempt to induce any other officer, employee or
independent contractor of INTCX or its affiliates with whom Executive had

- 14 -



--------------------------------------------------------------------------------



 



contact, knowledge of, or association at any time during Executive’s employment
with INTCX or its affiliates, or with respect to the Restricted Period, at any
time during the twelve (12) month period immediately preceding the beginning of
the Restricted Period, to terminate his or her employment or business
relationship with INTCX or its or its affiliates and shall not assist any other
person or entity in such a solicitation.
     5.6. Intellectual Property Rights. Executive hereby unconditionally and
irrevocably assigns to INTCX all of Executive’s right, title and interest in any
ideas, inventions, trademarks, copyrights, developments and improvements that
Executive conceives, alone or with others, during the Term, whether or not
conceived during working hours, which are within the scope of INTCX’s business
operations or relate to any of INTCX’s work, projects or research activities,
all of which shall be referred to as “Intellectual Property”, and Executive
shall assist INTCX, at INTCX’s expense, in obtaining patents, copyright and
trademark registrations for Intellectual Property, execute and deliver all
documents and do any and all things necessary and proper on Executive’s part to
obtain such patents and copyright and trademark registrations and execute
specific assignments and other documents for such Intellectual Property as may
be considered necessary or appropriate by INTCX at any time during Executive’s
employment. This § 5.6 shall not apply to any invention that Executive develops
entirely on Executive’s own time without using INTCX’s equipment, supplies,
facilities, or trade secret information. Executive agrees not to place
Intellectual Property in the public domain or to disclose any inventions to
third parties without the prior written consent of INTCX.
     5.7. Non-Compete. Executive and INTCX agree that (a) INTCX is engaged in a
business-to-business electronic exchange for trading commodities, which shall be
referred to as the “Business”, (b) the Business can be and is conducted anywhere
there is access to the internet, (c) the Business can be and is available to any
person or entity who or which has access to the internet and desires to trade,
or to monitor the trading of, commodities, (d) the Business consequently has no
geographic boundary or limitation and will have none during the Term, (e)
Executive is, and is expected to continue to be during the Term, intimately
involved in the Business wherever it operates, (f) any covenant by Executive not
to compete with INTCX which is restricted to a specific area or territory,
including an area in which INTCX has offices or equipment or from which trades
have been initiated, would thus provide no meaningful protection to INTCX and
(g) this § 5.7 is intended to provide fair and reasonable protection to INTCX in
light of the unique circumstances of the Business. Executive therefore agrees
that Executive shall not during the Term or, if less, for the one (1) year
period which starts on the date Executive’s employment terminates under this
Employment Agreement assume or perform, directly or indirectly, whether as an
owner, partner, employee, agent, consultant, advisor, contractor, salesman,
stockholder, investor, officer or director, any managerial or supervisory
responsibilities and duties that are substantially the same as those Executive
performs for INTCX on the date Executive executes this Employment Agreement for
or on behalf of any other corporation, partnership, venture, or other business
entity that engages in any business-to-business electronic exchange for trading
commodities if any site of any of the offices or equipment of such competitive

- 15 -



--------------------------------------------------------------------------------



 



business is in the United States, Canada, Mexico, Central America, South America
or in any country which is a member of the European Union; provided, however,
Executive may own up to five percent (5%) of the stock of a publicly traded
company that engages in such competitive business so long as Executive is only a
passive investor and is not actively involved in such company in any way.
     5.8. Reasonable and Continuing Obligations. Executive agrees that
Executive’s obligations under this § 5 are obligations which will continue
beyond the date Executive’s employment terminates and that such obligations are
reasonable and necessary to protect INTCX’s legitimate business interests. INTCX
in addition shall have the right to take such other action as INTCX deems
necessary or appropriate to compel compliance with the provisions of this § 5.
     5.9. Remedy for Breach. Executive agrees that the remedies at law of INTCX
for any actual or threatened breach by Executive of the covenants in this § 5
would be inadequate and that INTCX shall be entitled to specific performance of
the covenants in this § 5, including entry of an ex parte, temporary restraining
order in state or federal court, preliminary and permanent injunctive relief
against activities in violation of this § 5, or both, or other appropriate
judicial remedy, writ or order, in addition to any damages and legal expenses
which INTCX may be legally entitled to recover. Executive acknowledges and
agrees that the covenants in this § 5 shall be construed as agreements
independent of any other provision of this or any other agreement between INTCX
and Executive, and that the existence of any claim or cause of action by
Executive against INTCX, whether predicated upon this Employment Agreement or
any other agreement, shall not constitute a defense to the enforcement by INTCX
of such covenants.
§ 6. MISCELLANEOUS
     6.1. Notices. Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail. Notices to INTCX shall be sent to
2100 RiverEdge Parkway, Fifth Floor, Atlanta, Georgia 30328, Attention:
Corporate Secretary. Notices and communications to Executive shall be sent to
the address Executive most recently provided to INTCX.
     6.2. No Waiver. Except for the notice described in § 6.1, no failure by
either INTCX or Executive at any time to give notice of any breach by the other
of, or to require compliance with, any condition or provision of this Employment
Agreement shall be deemed a waiver of any provisions or conditions of this
Employment Agreement.
     6.3. Choice of Law and Courts. This Employment Agreement shall be governed
by Georgia law (except to the extent that its choice of law provisions would
call for the application of the law of another jurisdiction), and (subject to §
6.8) any action that may be brought by either INTCX or Executive involving the
enforcement of this Employment Agreement or any rights, duties, or obligations
under this Employment Agreement, shall be brought exclusively in the state or
federal courts sitting in Atlanta,

- 16 -



--------------------------------------------------------------------------------



 



Georgia, and Executive consents and waives any objection to personal
jurisdiction and venue in these courts for any such action.
     6.4. Assignment and Binding Effect. This Employment Agreement shall be
binding upon and inure to the benefit of INTCX and any successor to all or
substantially all of the business or assets of INTCX. INTCX may assign this
Employment Agreement to any affiliate or successor, and no such assignment shall
be treated as a termination of Executive’s employment under this Employment
Agreement. Executive’s rights and obligations under this Employment Agreement
are personal and shall not be assigned or transferred. Any such assignment or
attempted assignment by Executive shall be null, void, and of no legal effect.
     6.5. Other Agreements. This Employment Agreement replaces and merges any
and all previous agreements and understandings regarding all the terms and
conditions of Executive’s employment relationship with INTCX, and this
Employment Agreement constitutes the entire agreement of INTCX and Executive
with respect to such terms and conditions.
     6.6. Amendment. Except as provided in § 6.7, no amendment or modification
to this Employment Agreement shall be effective unless it is in writing and
signed by INTCX and by Executive.
     6.7. Severability. If any provision of this Employment Agreement shall be
found invalid or unenforceable, in whole or in part, then such provision shall
be deemed to be modified or restricted to the extent and in the manner necessary
to render such provision valid and enforceable, or shall be deemed excised from
this Employment Agreement, as may be required under applicable law, and this
Employment Agreement shall be construed and enforced to the maximum extent
permitted by applicable law, as if such provision had been originally
incorporated in this Employment Agreement as so modified or restricted, or as if
such provision had not been originally incorporated in this Employment
Agreement, as the case may be.
     6.8 Arbitration. INTCX shall have the right to obtain an injunction or
other equitable relief arising out of the Executive’s breach of the provisions
of § 5 of this Employment Agreement. However, any other controversy or claim
arising out of or relating to this Employment Agreement or any alleged breach of
this Employment Agreement shall be settled by binding arbitration in Atlanta,
Georgia in accordance with the rules of the American Arbitration Association
then applicable to employment-related disputes and any judgment upon any award,
which may include an award of damages, may be entered in the highest state or
federal court having jurisdiction over such award. In the event of the
termination of Executive’s employment, Executive’s sole remedy shall be
arbitration under this § 6.8 and any award of damages shall be limited to
recovery of lost compensation and benefits provided for in this Employment
Agreement. No punitive damages may be awarded to Executive. INTCX shall be
responsible for paying all reasonable fees of the arbitrator.
     6.9 Executive’s Legal Fees and Expenses.

- 17 -



--------------------------------------------------------------------------------



 



     (a) Negotiation of this Employment Agreement. INTCX shall reimburse
Executive for Executive’s reasonable legal fees and expenses which Executive
incurs in connection with the review and negotiation of this Employment
Agreement subject to a cap of $3,000. Any such reimbursement shall be made
subject to applicable withholdings.
     (b) Claims Unrelated to a Change in Control. INTCX shall have no obligation
under the terms of this Employment Agreement to reimburse Executive for any of
Executive’s legal fees and expenses for any claims under this Employment
Agreement except (i) with respect to his rights under § 4.2(a)(5) to one or, if
necessary, more than one Gross Up Payment (as described in and paid in
accordance with § 4.2(g)), or (ii) as provided in § 6.9(c).
     (c) Claims Related to a Change in Control. INTCX shall reimburse Executive
for all Executive’s reasonable legal fees and expenses which Executive incurs in
connection with any claim made with respect to Executive’s rights under §
4.2(b), including his rights under § 4.2(b)(5) to one or, if necessary, more
than one, Gross Up Payment (as described in and paid in accordance with §
4.2(g)). Any such reimbursement shall be made subject to applicable
withholdings.
     6.10 Release. As a condition to INTCX’s making any payments to Executive
after Executive’s termination of employment under this Employment Agreement
(other than the compensation earned before such termination and the benefits due
under INTCX’s employee benefit plans without regard to the terms of this
Employment Agreement), Executive or, if Executive is deceased, Executive’s
estate shall execute a release in the form of the release attached to this
Employment Agreement as Exhibit A, or in such other form as is acceptable to
INTCX and Executive.
     6.11 Counterparts. This Employment Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same Employment Agreement.
     6.12 Headings; References. The headings and captions used in this
Employment Agreement are used for convenience only and are not to be considered
in construing or interpreting this Employment Agreement. Any reference to a
section (§) shall be to a section (§) of this Employment Agreement absent an
express statement to the contrary in this Employment Agreement.

- 18 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, INTCX and Executive have executed this Employment
Agreement in multiple originals to be effective on the date this Employment
Agreement is signed by INTCX.

                  INTERCONTINENTALEXCHANGE, INC.    
 
           
 
           
 
  By:   /s/ Jeffrey C. Sprecher    
 
           
 
      Jeffrey C. Sprecher    
 
           
 
  Title:   Chairman and Chief Executive Officer    
 
           
 
                This 12th day of May, 2006    
 
           
 
           
 
                EXECUTIVE    
 
           
 
  /s/ David S. Goone              
 
  David S. Goone    
 
            This 12th day of May, 2006    

- 19 -